            Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                                                          CIVIL ACTION
    BENDETT & MCHUGH, P.C.,
                  Plaintiff,

    vs.                                                                   CASE NO. 3:20-cv-01134-JAM

    ROUNDSTONE MANAGEMENT, LTD. AND
    THAXTON GROUP, INC. D/B/A SHEA
    BARCLAY GROUP,
                   Defendants.                                            FEBRUARY 18, 2021


                  PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
                    TO DEFENDANT’S SECOND MOTION TO DISMISS
                 AND IN SUPPORT OF ITS MOTION FOR COSTS AND FEES

          The Plaintiff, Bendett & McHugh, P.C. (“Bendett & McHugh”), by its undersigned

counsel, hereby submits its Memorandum of Law in Opposition to Defendant, Roundstone

Management, LTD’s (“Roundstone”), Second Motion to Dismiss pursuant to L.Civ.R 7(a)2 and

in support of its Motion for Costs and Fees pursuant to F.R.Civ.P. 4(d)(2). Plaintiff also submits

the Declaration of Melvin A. Simon and Exhibits A, B, C D, E and F, and Affidavit of Peter

Privitera in support hereof.

                                             I. INTRODUCTION

          The Plaintiff, Bendett & McHugh, filed its Complaint in this action on August 7, 2020.

On or about August 17, 2020, the Plaintiff mailed a Notice of Lawsuit and Request to Waive

Service of Summons upon Roundstone to its principal office as listed with Lexis Nexis.1 In



1
 The facts set forth in this paragraph are set forth in the Declaration of Peter Appleton submitted in response to
Roundstone’s First Motion to Dismiss (Document No. 15-1).
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 2 of 9




addition, as a courtesy, Plaintiff’s counsel also emailed a copy of the process including the

Notice of Lawsuit and Request to Waive Service of Summons to Matt Williams, then General

Counsel at Roundstone. Having received no waiver of service nor confirmation of receipt,

Plaintiff’s counsel followed up with an email to Attorney Williams on October 4, 2020. The

now general counsel of Roundstone, Chris Zirke, responded to that email on October 5, 2020.

Attorney Zirke stated that he would not waive service unless Plaintiff’s counsel stipulated to an

extension of time. Plaintiff’s counsel was agreeable to a stipulation of time but insisted that a

stipulation necessitated the appearance of counsel for Roundstone in the instant matter. Attorney

Zirke was unwilling to have counsel appear for the purpose of entering into the stipulation

leaving Plaintiff no choice but to pursue service of process. Process was then placed in the hands

of a marshal, who attempted to serve the Connecticut Insurance Commissioner but the Insurance

Commissioner declined to accept service. Process was then mailed by the Marshal to

Roundstone at the address listed by Lexis Nexis, 27887 Clemens Road, Suite 1, Westlake, Ohio

44145-1181 and to its Agent for Service, CT Corporation Systems, 4701 Cox Road, Suite 285,

Glen Allen, Virginia 23060-6808. See Affidavit of Peter Privitera.

          Thereafter, Defendant, Roundstone appeared by counsel and, pursuant to Federal Rule of

Civil Procedure 12(b)(5), moved to dismiss Counts One, Two and Three of the Complaint on the

grounds that it was not timely served in accordance with Federal Rule of Civil Procedure 4 or

Connecticut law (“First Motion to Dismiss”). Plaintiff responded to the First Motion to Dismiss

explaining the delays in serving the Summons and moved to extend the time to serve the

Summons, which Motion for Extension of Time was granted on December 21, 2020 (Document

#18).



205786 v1 / 01908-001                       -2-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 3 of 9




          Plaintiff thereafter immediately requested a Summons from the clerk’s office, which was

issued on January 12, 2020, and immediately thereafter placed the Summons and Complaint in

the hands of a Connecticut State marshal. The marshal, having been informed by the Insurance

Commissioner that they would not accept service, served two true and attested copies of the

Summons, Complaint and various Court Orders on the Defendant, Roundstone, on the Secretary

of State of the State of Connecticut on January 14, 2021, as its agent because it is a foreign

limited liability company doing business in Connecticut that has not registered with the Secretary

of State. Declaration of Melvin A. Simon, Para. 3. The Secretary of State, in turn, mailed

process to the Defendant, Roundstone, at 15422 Detroit Avenue, Lakewood, Ohio, the address

listed with the Insurance Commissioner, by certified mail. According to records of the Secretary

of State and records of the United States Postal Service, the process was delivered to an

individual at the address of Roundstone on January 29, 2021. Exhibits A, B and C.

          On January 29, 2021, Roundstone, by its counsel, filed the instant Motion to Dismiss and

supporting Affidavit. Roundstone’s general counsel, Chris Zirke, asserts in his Affidavit that

Roundstone “to date has not received process in this matter by certified mail or other means from

the Connecticut Insurance Commissioner or the Connecticut Secretary of State or any other

person.” In Attorney Zirke’s Affidavit in Support of the First Motion to Dismiss, he conceded in

Paragraph 7 that Roundstone had received a copy of the process in this matter from its agent for

service, CT Corporation Systems. On receipt of the instant Motion to Dismiss, Plaintiff’s

counsel corresponded with Roundstone’s counsel requesting that it acknowledge receipt of the

process from the Connecticut Secretary of State on January 29, 2021 as reflected in the United

States Postal Service records and either withdraw its Motion to Dismiss or correct the record by



205786 v1 / 01908-001                        -3-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 4 of 9




filing a Supplemental Affidavit of Attorney Zirke indicating that the process had been received.

Exhibit D. No response to the correspondence has been received to date from Roundstone’s

counsel nor has a supplemental affidavit been filed correcting the record. Declaration of

Melvin A. Simon, Para. 6.

                                          II. ARGUMENT

          The Defendant, Roundstone’s Motion to Dismiss Should be Denied on the Grounds

that the Plaintiff has Made a Prima Facie Showing that Roundstone, a Foreign Limited

Liability Company doing business in Connecticut was duly served with a District Court

Summons and Complaint when a State Marshal served those Papers on the Connecticut

Secretary of State.

          “On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, the plaintiff bears

the burden of showing that the court has jurisdiction over the defendant.” Quinn v. Fishkin, 117

F.Supp. 3d 134, 138 (D. Conn. 2015) (quoting Metropolitan Life Ins. Co. v. Robertson-Ceco

Corp., 84 F.3d 560, 566-67 (2d Cir. 1996)). In order to survive such a motion, the “plaintiff

must make a prima facie showing that jurisdiction exists.” Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 732 F.3d 161, 167 (2d Cir. 2013) (internal quotation marks omitted). “In

evaluating whether the requisite showing has been made, [courts] construe the pleadings and any

supporting materials in the light most favorable to the plaintiff[ ].” Lexington Insurance Co. v.

Rockwood Corp., 2018 WL 7819245 (D.Conn. 2018).

          “At this stage of the proceedings, the plaintiffs must make out only a prima facie showing

of personal jurisdiction through their own affidavits and supporting materials and all affidavits

and pleadings must be construed in the plaintiffs’ favor.” Edberg v. Neogen Corp., 17 F.Supp.



205786 v1 / 01908-001                         -4-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 5 of 9




2d 104, 110 (D. Conn. 1998) (citing CutCo Industries, Inc. v. Naughton, 806 F.2d 361, 365 (2d

Cir. 1986)). “The amenability of a foreign corporation to suit in a federal court in a diversity

action is determined in accordance with the law of the state where the court sits.” Arrowsmith v.

United Press Int'l, 320 F.2d 219, 223 (2d Cir. 1963) (en banc); accord Hoffritz for Cutlery,

Inc. v. Amajac, Ltd., 763 F.2d 55, 57 (2d Cir. 1985). Accordingly, this Court applies the law of

the State of Connecticut. In order to ascertain whether a court has personal jurisdiction,

Connecticut applies a two-step analysis. A court must first look to the forum State's long-arm

statute and determine whether that statute reaches the foreign corporation. If the long-arm

statute authorizes personal jurisdiction over a defendant, the court must then decide whether the

exercise of jurisdiction over that party offends due process. Bensmiller v. E.I. Dupont

de Nemours & Co., 47 F.3d 79, 81 (2d Cir. 1995) (citing Greene v. Sha-Na-Na, 637 F. Supp.

591, 59 (D. Conn. 1986)).

          The Plaintiff has made out a prima facie showing that this Court has personal jurisdiction

over the Defendant, Roundstone. Roundstone is a Virginia limited liability company.

Defendant’s Ex. A, Zirke Affid. Para. 3. Document No. 22-0. It is licensed to do business in

Connecticut by the Connecticut Insurance Commissioner. Zirke Affidavit, Para. 4. Process was

served upon its statutory agent for service of process, the Connecticut Secretary of State.

Defendant, Roundstone’s Motion to Dismiss asserts that by obtaining a license from the

Commissioner of Insurance it appointed the Commissioner as its agent for service of process

pursuant to Conn. Gen Stat. § 38a-25(a). While Roundstone is correct that the Insurance

Commissioner is its statutory agent, its argument fails because there is more than one method of

serving process in Connecticut. Conn. Gen Stat. § 38a-25(e) states that “[t]he right to effect



205786 v1 / 01908-001                         -5-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 6 of 9




service of process as provided under this section shall not limit the right to serve legal process in

any other manner provided by law.” “There is no exclusive means for service on a limited

liability company,” regardless of whether the limited liability company is domestic or foreign.

Little v. Mackeyboy Auto, LLC, 142 Conn.App. 14, 20, 62 A.3d 1164 (2013).

          The Defendant does not contest that it is doing business in the State of Connecticut. The

well pleaded allegations of the Plaintiff’s Complaint, which must be accepted as true for

purposes of this Motion establish that Roundstone entered into a contract with Plaintiff that was

to be performed in the State of Connecticut and that it committed tortious acts within the State of

Connecticut. Plaintiff’s Complaint Para. 5.

          The Connecticut Appellate Court has held that “our general long arm jurisdiction statute,

§ 52-59b ... applies to foreign LLCs.” Matthews v. SBA, Inc., 149 Conn.App. 513, 546, 89 A.3d

938, cert. denied, 312 Conn. 917, 94 A.3d 642 (2014). “In order to find jurisdiction over a

nonresident defendant, only one of the provisions of § 52-59b needs to be satisfied.” Pro

Performance Corporate, Inc. v. Goldman, 47 Conn.Sup. 476, 483, 804 A.2d 248, [32

Conn. L. Rptr. 404] (2002); Meta Group, Inc. v. IDC Research, Inc., Superior Court, Judicial

District of New Haven, Docket No. CV-XX-XXXXXXX-S (April 20, 2006, Munro, J.) (41

Conn. L. Rptr. 262, 265) (“the plaintiff need only prove jurisdiction based upon one provision of

the longarm statute”). Plaintiff satisfies more than one of the elements of the long-arm statute.

          Once the Court determines that personal jurisdiction exists under Connecticut law, the

Court must next ask whether its exercise of personal jurisdiction comports with due process

requirements. Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir. 2005).

Roundstone, by doing business in the State of Connecticut, is required to register with the



205786 v1 / 01908-001                        -6-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 7 of 9




Secretary of State. Conn. Gen Stat. § 34-275a. The Secretary of State records do not reflect

such registration. Declaration of Melvin A. Simon, Para. 3. A foreign limited liability company,

by transacting business in this state without a foreign registration certificate, appoints the

Secretary of State as its agent for service of process with respect to a cause of action arising out

of the transaction of business in this state. Conn. Gen. Stat. § 34-275a(f). Service in accordance

with the statute may be effected by serving two copies on the Secretary of State pursuant to

Conn. Gen. Stat. § 34-243r, which is how Roundstone was served.

          Roundstone notably does not contest the legal effect of these statutes nor does it claim

that it has not been afforded due process. Its argument rests on the singular prong that it can be

served in only one manner despite the express statutory provision to the contrary. Moreover,

while Roundstone’s affiant, its General Counsel, avers that it has not received the process in this

case, the affidavit is dated on the day before the records of the Secretary of State and United

States Postal Service establish that the process was delivered to its address. Connecticut law

provides that service is effective as of the date and hour received by the Secretary of State as

shown on the Secretary of State’s records. The Secretary of State was served on January 14,

2021. Exhibit A.

          Defendant, Roundstone, has ignored requests to correct the record and maintains its failed

argument to delay the proceedings and otherwise vex the Plaintiff. Roundstone enjoys the

privilege of being licensed by the Connecticut Insurance Commissioner. It did business with the

Plaintiff pursuant to that license and now seeks to avoid process through a series of weaves and

faulty legal arguments and a false factual record.




205786 v1 / 01908-001                         -7-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 8 of 9




          The Plaintiff mailed and emailed the process to Defendant, Roundstone. Under

Fed.R.Civ.Pr. 4(d) Roundstone had a statutory duty to avoid unnecessary expenses of serving the

Summons. Stapo Indus., Inc. v. M/V Henry Hudson Bridge, 190 F.R.D. 124, 125-26 (S.D.N.Y.

1999). Rather than abide by this rule, Roundstone insisted on service in accordance with Federal

and State law and, despite proper service, continues to impede the prosecution of this matter with

Motions to Dismiss that do not comport with the intent of Rule 4. The purpose of the Rule is

being thwarted. Defendant has breached its duty to avoid unnecessary costs and should be held

to account.

                                       III. CONCLUSION

          This Court should deny Roundstone’s Motion and award Plaintiff the costs and fees for

effecting service because of its bad faith refusal to waive service of process pursuant to Rule 4(d)

of the Federal Rules of Civil Procedure.


                                              PLAINTIFF – BENDETT & MCHUGH, P.C.



                                              By          /s/ Peter M. Appleton
                                                    Peter M. Appleton, Esq.
                                                    Appleton & Appleton, LLC
                                                    Its Attorneys
                                                    266 Pearl Street
                                                    Hartford, CT 06103
                                                    Tel. 860-246-5481
                                                    Fax 860-246-5554
                                                    Email: pappleton@appleton-law.com




205786 v1 / 01908-001                       -8-
             Case 3:20-cv-01134-JAM Document 27 Filed 02/18/21 Page 9 of 9




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                               CIVIL ACTION
   BENDETT & MCHUGH, P.C.,
                 Plaintiff,

   vs.                                                         CASE NO. 3:20-cv-01134-JAM

   ROUNDSTONE MANAGEMENT, LTD. AND
   THAXTON GROUP, INC. D/B/A SHEA
   BARCLAY GROUP,
                  Defendants.                                  FEBRUARY 18, 2021

                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 18th day of February, 2021, a copy of the foregoing

Memorandum of Law in Opposition to Plaintiff’s Second Motion to Dismiss and Support of it

Motion for Costs and Fees was filed electronically and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by email to all parties by operation of

the Court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF System.

                                                PLAINTIFF – BENDETT & MCHUGH, P.C.



                                                By         /s/ Peter M. Appleton
                                                     Peter M. Appleton, Esq.
                                                     Appleton & Appleton, LLC
                                                     Its Attorneys
                                                     266 Pearl Street
                                                     Hartford, CT 06103
                                                     Tel. 860-246-5481
                                                     Fax 860-246-5554
                                                     Email: pappleton@appleton-law.com




205786 v1 / 01908-001                         -9-
